EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification:
	In paragraph [0001], at line 2, the phrase “(now allowed)” has been deleted and replaced with --, now U.S. Pat. No. 10,933,108 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This application is a divisional of U.S. Pat. No. 10,933,108.  The current claims are directed to a method of treating inflammation with a composition which is broader in scope than the composition claimed in US ‘108.  The claims of US ‘108 require a catechin content of 15% or greater in the Anacardium occidentale (cashew) testa extract while the current claims require a catechin content of 10% or greater.  Nevertheless, the current claims are still considered to be allowable over the prior art.  Chandrasekara (Journal of Agricultural and Food Chemistry (2011), vol. 59, pp. 5006-5014) teaches an extract from cashew testa which does contain a catechin content of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655